Per Curiam.
The defendant was indicted, charged with violating the provisions of section 3 of chapter 463, Laws of 1917, p. 765. Upon arraignment he interposed a demurrer to the indictment, the trial court overruled the demurrer and certified the case to this court for its opinion upon the questions raised by the demurrer. The case comes within the opinion in the case of State v. Kaereher, supra, page 186, and is governed thereby.
The order appealed from is affirmed and the case is remanded for further proceedings.